In Banc.
                   ON OBJECTIONS TO COST BILL.
(For Opinion on the Merits, see 125 Or. 598.)
This cause came on for hearing on the separate cross-bills filed by respondent The First National Bank of Portland and respondents F.A. Douty and Multnomah Lumber  Box Company. Appellants R.C. Bell and H.B.  A. Logging Company object to the cost bill filed by the plaintiff-respondent The First National Bank of Portland only as to the item for printing a portion of the testimony. This item amounts to $445. Printing of that testimony was of great assistance to this court but the statute makes no allowance for that item. For that reason we cannot allow it as a disbursement. The objection to that item is sustained.
Appellants object to the entire cost bill filed by the respondents Douty and Multnomah Lumber  Box *Page 252 
Company on the ground that they did not prevail in this court and for that reason should not be allowed either costs or disbursements. They also object to the items for the printing of the briefs on the ground that the amount claimed by the said respondents exceeds the statutory limit. The amounts claimed are $381.25 for the principal brief and $23.75 for a supplemental brief filed by permission of the court. Under the statute respondents Douty and Multnomah Lumber  Box Company are prevailing parties and entitled to their costs and disbursements. Respondents were forced to come into this court to defend the decree rendered in their favor in the Circuit Court. They are therefore prevailing parties within Or. L., Section 564;Portland  O.C. Ry. Co. v. Doyle, 86 Or. 206, 210
(167 P. 270, 168 P. 291). The items in the briefs are within the statutory limit including the covers and indexes. Said respondents Douty and Multnomah Lumber  Box Company have not charged more than allowed by statute. The objections to the cost bill of said Douty and Multnomah Lumber  Box Company are denied.
Costs are retaxed in accordance with this opinion.
ROSSMAN, J., did not participate in this opinion. *Page 253